  Case 14-83056      Doc 41       Filed 02/21/19 Entered 02/21/19 10:29:13           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: DECARLES N. MCGHEE                    §       Case No. 14-83056
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 10/07/2014.

       2) The plan was confirmed on 12/05/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          09/02/2016, 02/08/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 06/24/2016, 05/31/2018, 07/19/2018.

       5) The case was dismissed on 07/19/2018.

       6) Number of months from filing or conversion to last payment: 44.

       7) Number of months case was pending: 52.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $1,010.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 14-83056      Doc 41       Filed 02/21/19 Entered 02/21/19 10:29:13          Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 16,037.70
      Less amount refunded to debtor(s)                        $ 237.07
NET RECEIPTS                                                                       $ 15,800.63



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 3,500.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 1,201.56
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                    $ 4,701.56

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim    Principal     Interest
Name                            Class       Scheduled    Asserted       Allowed         Paid         Paid
SPRINGER LAW FIRM               Lgl          3,500.00    3,500.00       3,500.00    3,500.00         0.00
ILLINOIS COMMUNITY CREDIT       Sec         14,439.00   14,538.05      14,439.00    9,257.18     1,841.89
ILLINOIS COMMUNITY CREDIT       Uns              0.00        0.00          99.05        0.00         0.00
ALL CREDIT LENDERS              Uns            850.00      800.00         800.00        0.00         0.00
CAPITAL ONE AUTO FINANCE        Uns          4,683.00    5,904.86           0.00        0.00         0.00
PORTFOLIO RECOVERY              Uns            400.00      166.85         166.85        0.00         0.00
COMED                           Uns            200.00         NA             NA         0.00         0.00
CONVERGENT HEALTHCARE           Uns             50.00      100.00         100.00        0.00         0.00
CREDITORS PROTECTION SVC        Uns            600.00         NA             NA         0.00         0.00
PREMIER BANKCARD/CHARTER        Uns          1,200.00      584.68         584.68        0.00         0.00
RESURGENT CAPITAL SERVICES      Uns            900.00      599.97         599.97        0.00         0.00
MIDLAND FUNDING                 Uns            903.00         NA             NA         0.00         0.00
NICOR GAS                       Uns          1,100.00      829.97         829.97        0.00         0.00
OSF ST ANTHONY MED CENTER       Uns            150.00         NA             NA         0.00         0.00
ROCKFORD MERCANTILE AGENCY Uns               2,006.00    5,039.24       5,039.24        0.00         0.00
STELLAR RECOVERY INC            Uns          1,200.00         NA             NA         0.00         0.00
WORLD ACCEPTANCE                Uns            566.00      513.23         513.23        0.00         0.00
AMERICAN INFOSOURCE LP as agent Uns              0.00      902.52         902.52        0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 14-83056      Doc 41       Filed 02/21/19 Entered 02/21/19 10:29:13    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim      Claim      Claim    Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
AMERICAN INFOSOURCE LP AS           Uns          0.00     71.14       71.14       0.00       0.00
PORTFOLIO RECOVERY                  Uns          0.00    174.01     174.01        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-83056      Doc 41       Filed 02/21/19 Entered 02/21/19 10:29:13     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 14,439.00       $ 9,257.18         $ 1,841.89
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 14,439.00       $ 9,257.18         $ 1,841.89

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 9,880.66           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 4,701.56
       Disbursements to Creditors              $ 11,099.07

TOTAL DISBURSEMENTS:                                            $ 15,800.63




UST Form 101-13-FR-S (9/1/2009)
  Case 14-83056        Doc 41      Filed 02/21/19 Entered 02/21/19 10:29:13               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/21/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
